ORDER

PER CURIAM.
Appellant Shephelah Loyd (Loyd) appeals the decision of the Circuit Court of St. Louis County (Court), Honorable Robert S. Cohen, which dismissed her cause of action. Loyd had filed a petition against Congress Airport Inn (the Inn), Kolwant Padda, and Deepa Padda. Loyd alleged that her minor child died after incurring burn injuries in a bathtub at the Inn, and sought damages for personal injury and wrongful death. The Court dismissed Loyd’s cause of action after she failed to comply with the Court’s Scheduling Order and Discovery Order.
On appeal, Loyd argues that the Court’s dismissal constitutes an excessive punishment for her failure to produce her experts for deposition, which the Court ordered her to do in two separate orders. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. As such, a written opinion would provide no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).